Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                            FORT PIERCE DIVISION


  Luda Cannon
                                    :
                   Plaintiff,       :
                                    :         Case No.
   vs.                              :
                                    :
   JAX INVESTMENT HOLDINGS, LLC     :
                                    :
                   Defendant.       :
   _________________________________:



                                  COMPLAINT

  Plaintiff residing at 524 West Main St. Maple Shade, New Jersey

  Hereby sues the Defendant JAX INVESTMENT HOLDINGS, LLC a Florida

  corporation for Injunctive Relief, attorney’s fees, litigation

  expenses, and costs pursuant to the Americans with Disabilities

  Act, 42 U.S.C. sec.     12181 et seq. (ADA) and for Injunctive

  Relief, damages attorney fees litigation expenses and costs

  pursuant to the Americans with Disabilities Act.


                     THE ADA’S FUNDAMENTAL EFFECT ON
                     ACCESS TO PUBLIC ACCOMMODATIONS.

         The   ADA   mandates   fundamental    changes    in   the   historical

  treatment of persons with disabilities and specifically requires

  that   public      accommodations    include    a      failure     to   remove

  architectural barriers that are structural in nature in existing

  facilities. . . where such removal is readily achievable, 42
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 2 of 12



  U.S.C. § 12182(b)(c).       Congress enacted the law because of its

  deep concern with the “alarming degree of non-participation in

  public life by persons with disabilities.          It found a “sobering

  picture of an isolated and secluded population” in which the

  “large   majority”   of   persons   with   disabilities    do   not   go   to

  public accommodations.       H.R. Rep. No. 101-485(II), 34 (1990),

  reprinted in 1990 U.S.C.C.A.N. 303, 316.          Predominate among the

  causes of this social isolation were “architectural barriers” to

  access. Id. at 385.


           Nanni v. Aberdeen Marketplace. 878F.3d. 447,457
           (4th Cir. 2017)     the court     explained the
           purpose of active enforcement of the ADA.
           Moreover, under our system, all citizens are
           obliged to obey the law to aid law enforcement
           efforts. In various situations, citizens are
           required by law to report violators to the
           proper authorities. See,e.g., 18 U.S.C. sec. 4
           (requiring citizens to report felony offenses
           to judges and other authorities.) As Supreme
           Court acknowledged several years ago, the
           “enforcement [of civil rights laws] would prove
           difficult” and our country will be obliged “to
           rely in part upon private litigation as a means
           of securing broad compliance.” See Newman v.
           Park Entrers., 390 U.S. 400, 401, (1968). That
           very principle is also embodied in the ADA. See
           Dudley, 333 F. 3d at 306-07 (discussing
           importance of private litigation in achieving
           broad compliance with ADA.


   First Count

  1.    Plaintiff, is an individual whom is a citizen residing at

  524 West Main Street. Maple Shade Burlington County, New Jersey.
                                       2
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 3 of 12



  For approximately five months she resides in Florida and is a

  frequent traveler to Fort Pierce and the Defendants’ business.

  2.    Defendant’s       business       is public      accommodation,            located at

  7049 Okeechobee Road, Fort Pierce St. Lucie County, Florida. It

  contains a Mobile gas station a connivance store and a Dunkin

  Donuts.       During the current corona virus 19 crisis defendant has

  charge    over    a    dollar   per     more   gallon     than       its      neighbor     gas

  stations does not provide or have its employees wear masks or

  gloves and allows patrons to share picnic tables.

  3.    Venue is properly located in this district the property

  which    is     the   subject     of    this   case      of    is    in       Florida.     The

  Defendants’ property is located in St. Lucie County and does

  business within this judicial district.

  4.    Pursuant to 28 U.S.C. sec 1331 and 28 U.S.C. sec 1343, this

  Court has been given original jurisdiction over actions which

  arise    from    the    Defendants’       violations          of    Title      III   of    the

  Americans with Disabilities Act, 42 U.S.C. sec 12181 et seq.

  5.    Plaintiff        Cannon      qualifies        as        an     individual           with

  disabilities      as    defined    by    the   ADA.      She       has    orthopedic       and

  neurological      disabilities.         Plaintiff     ambulates          by    means      of   a

  walker    and    manual    wheelchair      and   is      unable       to      walk   without

  assistance. She has reduced ability to push and pull. She also

  has a heart disability and is a kidney transplant survivor.

  6.    Defendant owns, leases, leases to, or operates a place of

                                             3
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 4 of 12


  public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201(a) and 36.104.                                Defendant is

  responsible for complying with the obligations of the ADA.                                    The

  place of public accommodation that the Defendant owns, operates,

  leases or leases is located at 7049 Okeechobee Rd. Fort Pierce ,

  Florida 34945.

  7.

  8.    Cannon has a realistic, credible, existing and continuing

  threat   of    discrimination            from       the    Defendant’s          non-compliance

  with the ADA with respect to this property as described but not

  necessarily      limited       to    the        allegations         of     this       complaint.

  Plaintiff      has     reasonable        grounds          to   believe         that    he     will

  continue to be subjected to discrimination in violation of the

  ADA by the Defendant. Cannon desires to visit the subject public

  accommodation        not    only    to     avail          himself     of       the    goods   and

  services available at the property but to assure himself that

  this property is in compliance with the ADA so that he and

  others similarly situated will have full and equal enjoyment of

  the property without fear of discrimination.

  9.    The     Defendant      has    discriminated              against         the    individual

  Plaintiff by denying her access to, and full and equal enjoyment

  of,   the     goods,       services,      facilities,           privileges,           advantages

  and/or      accommodations          of     the       buildings           and     services      as

  prohibited by 42 U.S.C. sec' 12182 et seq.

  10.   The     Defendant      has    discriminated,              and      is     continuing      to
                                                  4
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 5 of 12


  discriminate, against the Plaintiff in violation of the ADA by

  failing to, inter alia, have accessible facilities by January

  26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

  employees and gross receipts of $500,000 or less). A preliminary

  inspection    of   Defendants    property    has   shown    that   violations

  exist.    These violations that personally encountered, and which

  were verified by an ADA expert, indicated but are not limited

  to:


  11. The Plaintiff has on many occasions enjoyed the services of the Defendant
  on her way back and from New Jersey in that the Defendants business is

  adjacent to the Florida Turnpike as well as interstate 95. Plaintiff is a

  patron and fond of the brand of Dunkin Donuts which is the Defendants’ public

  accommodation. She also stops there to enjoy the beaches of Vero Beach and

  the fruits of Indian River County which is on the way and near the defendant.

  She also has visited intentionally as a tester as well as a patron to ensure

  compliance with the ADA pursuant to . Houston v. Marod Supermarkets, 733. F.

  3d 1323 (11th cir. 2013). As stated she has been a patron on many occasions

  including May 9, 2020 , May 2, 2020 and   April 29, 2020.

  12. Her ability to use the public accommodation was greatly impaired because
  of physical barriers.

  13. Below mentioned is the following barriers:

  14.Exterior:

  Exterior routes into the store and Dunkin donuts from the

  commons and parking.

     a. There is no accessible route within the site from            parking

        spaces and accessible parking public streets and sidewalks;

                                        5
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 6 of 12


        public transportation. ADAAG 206.2.1.

     b. The public accommodation ADAAG 206, 206.2 Specially, the

        route    provided   to    the     entrances      has    physical     barriers.

        containing of too steep slopes and cross slopes without a

        level landing in violation ADAAG 206, 206.2, 401, 402,403,

        404, 405, 406, et al. These barriers impair her use of the

        defendant’ services.


  15.Bathrooms


      a. The mirrors are too high. The mirror is at a height of 46

         inches when the maximum is 40 inches. ADAAG 603.3


      b. There is no accessible sink because there is no proper

         clear    floor   space    with    proper     knee     and   toe    clearance.

         ADAAG 306.604.5.1.3. This impairs plaintiffs’ use of the

         bathroom      because    there    is    no   clear space          she   cannot

         property use the sink.


      c. In the stall there is improper hardware on the sink. ADAAG

         604.9.5.


      d. The toilet paper dispenser does not provide proper flow.

         ADAG 604.


      e. The    baby   changing    station      blocks    the    route     within   the

         stall. ADAAG 603.2 and 28 CFR 36.211.



                                           6
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 7 of 12


        f. There is no installation on the plumbing which creates a

           safety hazard. ADAAG 606.5.

        g. The hook on the door stall height is too high exceeding 40

          inches. ADAAG 603.4.

        h. There is no accessible stall because the door in the stall

           stays open.    ADAAG     604.8.1.2. Cannon is impaired in using

           the stall having no privacy in using same.

        i. These barriers impair her use of the bathroom.

  16.Parking.

  There is no accessible parking in that the space provided for

  the disabled is on a slope that exceeds 2%. ADAAG 502.4.

  17.Interior door.

     a. There is an improper route clearance from the interior door

         into Dunkin Donuts from the general stor because of an ATM

         machine.    ADAAG 4.3.2(4) and 28 CFR sec 36.211.


  Maintenance.

     a. The accessible features of the facility are not maintained,

         creating   barriers   to   access       for   the   Plaintiff,   as   set   forth

         herein, in violation of §28 CFR §36.211.


  18.    All of the foregoing violations are violations of the 2010

  Standards for Accessible Design, as well as the 1991 Standards,

  as promulgated by the U.S. Department of Justice.

  19.    The foregoing discriminatory              violations described          in are

  not    an   exclusive    list     of   the       Defendants’      ADA    violations.

                                             7
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 8 of 12


  Plaintiff requires the inspection of the Defendants’ place of

  public accommodation in order to photograph and measure all of

  the    discriminatory            acts        violating          the     ADA   and     all    of     the

  barriers      to      access.         The    individual          Plaintiff       and    all       other

  individuals similarly situated, have been denied access to, and

  have     been        denied      the        benefits       of      services,         programs       and

  activities of the Defendants buildings and its facilities, and

  have otherwise been discriminated against and damaged by the

  Defendant because of the Defendants ADA violations, as set forth

  above.       The       individual            Plaintiff,         and     all   others        similarly

  situated will continue to suffer such discrimination, injury and

  damage      without        the    immediate          relief       provided      by     the    ADA   as

  requested       herein.          In     order        to        remedy    this    discriminatory

  situation,           the    Plaintiff           requires          an      inspection         of     the

  Defendants’ place of public accommodation in order to determine

  all    of   the      areas       of    non-compliance             with    the    Americans        with

  Disabilities Act.

  20.    Defendant           has        discriminated              against        the     individual

  Plaintiff by denying him access to full and equal enjoyment of

  the goods, services, facilities, privileges, advantages and/or

  accommodations             of     its        place        of     public       accommodation          or

  commercial facility in violation of 42 U.S.C. sec 12181 et seq.

  and 28 CFR 36.302 et seq.                     Furthermore, the Defendant continues

  to discriminate against the Plaintiff, and all those similarly

  situated        by     failing          to     make       reasonable          modifications          in
                                                       8
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 9 of 12


  policies, practices or procedures, when such modifications are

  necessary    to    afford      all     offered     goods,    services,          facilities,

  privileges,       advantages      or    accommodations        to    individuals             with

  disabilities; and by failing to take such efforts that may be

  necessary    to    ensure      that     no    individual     with     a    disability        is

  excluded,     denied        services,        segregated      or    otherwise           treated

  differently than other individuals because of the absence of

  auxiliary aids and services.

  21.   Plaintiff        is     without        adequate     remedy    at         law    and    is

  suffering     irreparable         harm.            Considering      the         balance      of

  hardships    between        the   Plaintiff        and    Defendant,       a     remedy      in

  equity is warranted. Furthermore, the public interest would not

  be disserved by a permanent injunction.                      Plaintiff has retained

  the undersigned counsel and are entitled to recover attorney’s

  fees, costs and litigation expenses from the Defendant pursuant

  to 42 U.S.C. sec 12205 and 28 CFR 36.505.

  22.   Defendant is required to remove the existing architectural

  barriers    to     the      physically        disabled,     when    such        removal      is

  readily achievable for its place of public accommodation that

  have existed prior to January 26, 1992, 28 CFR 36.304(a); in the

  alternative,      if     there    has    been      an    alteration       to    Defendants’

  place of public accommodation since January 26, 1992, then the

  Defendant is required to ensure to the maximum extent feasible,

  that the altered portions of the facility are readily accessible

  to    and   useable      by    individuals         with    disabilities,             including
                                                 9
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 10 of 12


  individuals who use wheelchairs, 28 CFR 36.402; and finally, if

  the     Defendant’s        facility    is        one   which     was   designed   and

  constructed for first occupancy subsequent to January 26, 1993,

  as defined in 28 CFR 36.401, then the Defendant’s facility must

  be    readily   accessible       to    and        useable   by    individuals     with

  disabilities as defined by the ADA.

  23.   Notice to Defendant is not required as a result of the

  Defendant’s failure to cure the violations by January 26, 1992

  (or January 26, 1993, if Defendant has 10 or fewer employees and

  gross    receipts     of    $500,000   or        less).     All   other   conditions

  precedent have been met by Plaintiff or waived by the Defendant.

  24.   Pursuant to 42 U.S.C. ' 12188, this Court is provided with

  authority to grant Plaintiff Injunctive Relief, including an

  order to require the Defendant to alter the subject public

  accommodation to make those facilities readily accessible and

  useable to the Plaintiff and all other persons with disabilities

  as defined by the ADA; or by closing the facility until such

  time as the Defendant cures its violations of the ADA.                     The

  Order shall further require the Defendant to maintain the

  required assessable features on an ongoing basis, and to require

  the institution of a policy that requires Defendant to maintain

  its accessible features.

  25. The Plaintiff will return and enjoy the services of the

  Defendant on her way back to New Jersey in that the Defendants

  business is adjudant to the Florida Turnpike as well as
                                              10
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 11 of 12


  interstate 95 in that she is a patron and fond of the brand of

  Dunkin Donuts. She also intends to stop there to enjoy the

  beaches of Vero Beach which is on the way and near the

  defendant. She also to return in November to enjoy the new crop

  of oranges in Indian River County. She also intends to be a

  tester as well as a patron to ensure compliance with the ADA and

  will return on many occasions including the Thanksgiving

  weekend. Houston v. Marod Supermarkets, 733. F. 3d 1323 (11th

  cir. 2013).

  19. The plaintiff assets the right to seek relief under

  administrative remedies       the law of Florida including damages

  under the Florida Constitution Art I section 2 and the Florida

  civil Rights Act of 1992 760.01 - 760.11.

  20. Prior to filing this suit the undersigned investigated

  whether the site has been filed. It has not been sued.

  WHEREFORE, plaintiff respectfully requests:

     a. The Court issue a Declaratory Judgment that determines that

        the Defendant at the commencement of the subject lawsuit is

        in   violation     of   Title        III   of   the   Americans   with

        Disabilities Act, 42 U.S.C. 12181 et seq.


     b. Injunctive relief against the Defendant including an order

        to make all readily achievable alterations to the facility;

        or to make such facility readily accessible to and usable

        by individuals with disabilities to the extent required by

                                        11
Case 2:20-cv-14147-RLR Document 1 Entered on FLSD Docket 05/12/2020 Page 12 of 12


        the ADA; and to require the Defendant to make reasonable

        modifications    in    policies,      practices    or   procedures,     when

        such   modifications     are    necessary     to   afford      all   offered

        goods,    services,     facilities,      privileges,       advantages      or

        accommodations    to    individuals      with     disabilities;      and   by

        failing to take such steps that may be necessary to ensure

        that no individual with a disability is excluded, denied

        services, segregated or otherwise treated differently than

        other individuals because of the absence of auxiliary aids

        and services.


     c. An award of attorney fees, costs and litigation expenses

        pursuant to 42 U.S.C. sec 12205.


     d. Such   other   relief   as     the    Court   deems     just   and   proper,

        and/or is allowable under Title III of the Americans with

        Disabilities Act.


                                       Respectfully submitted,


  Dated:    May 10, 2020.              S/ Anthony J. Brady Jr.
                                       Anthony J. Brady, Jr., Esq.


                                       604 Banyan Trail,
                                       811362
                                       Boca Raton, FL 33431
                                       (561) 603-6387
                                       Ladbrady@gmail.com.
                                       Florida bar number 100366.
                                       Attorney for Plaintiff


                                         12
